Title: To James Madison from George Divers, 11 October 1819
From: Divers, George
To: Madison, James


Dear SirFarmington 11th. Octr. 1819
I receiv’d the Hautboy strawberry plants sent by your servant, for which I am very thankful, and send you by his return some more of the Hudson bay strawberry which will enable you to set out a bed, Mrs. Divers sends Mrs. Madison some of the dwarf Roses to plant.
I am sorry to hear that Mr. Jefferson has had a severe attack of bilious colic for two days. I am told his life was despar’d of, but on saturday evening a passage was procur’d and yesterday he was much better, and I hope entierly reliev’d. Mrs. Divers desires her best respects to Mrs. Madison and your self & you will both accept the same from Yr. friend & Hble Servt
George Divers
